Citation Nr: 1533382	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-33 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include consideration of whether the death resulted from willful misconduct. 


REPRESENTATION

Appellant I. S. represented by: Steve Hoffman, Attorney
Appellant L. I. appears pro se


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran served on active duty from December 1994 to January 2010.  He died while on active duty in January 2010.  The appellants are I.S, his surviving spouse, and L.I., the custodian of S.S., the Veteran's minor child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  It is currently under the jurisdiction of the RO in San Diego, California.

In February 2015, the Board remanded the appeal for further development.  At that time, I.S. was the only appellant.  In May 2015, the appeal of L.I. on behalf of S.S. was certified to the Board.  The appeal has been returned to the Board for further consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellants if further action is required.


REMAND

When claims for death and indemnity compensation (DIC) are received from two claimants, the claims are automatically considered to be contested.  See M21-1MR, Part III, Subparts v, Ch. 3, and vi, Ch. 6, Section A-1-c.  

Contested claims are subject to special procedural protections, as outlined in 38 U.S.C.A. § 7105A (West 2014) and 38 C.F.R. §§ 19.100-02 and 20.500-04 (2014).  It does not appear that the additional notice and procedural requirements have been complied with.  

Further, a decision must be reached as to which party is the proper claimant for DIC benefits.   38 U.S.C.A. §§ 1310, 1311 and 1313 (West 2014).  The AOJ must adjudicate the matter in the first instance.  See Jarell v. Nicholson, 20 Vet. App. 326 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Follow contested claims procedures, including the provision of notice and procedures outlined in 38 U.S.C.A. § 7105A and 38 C.F.R. §§ 19.100-02 and 20.500-04.  

2.  Adjudicate the matter of whether the Veteran's surviving spouse (I.S.); or the custodian (L.I.) of the Veteran's minor child (S.S.) is the proper party to claim DIC.  If necessary, any development required by 38 C.F.R. § 3.104(b) (2014) to establish that the claimants are valid should be undertaken. 

2.  Unless the appeal is resolved to the satisfaction of all parties, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellants have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

